04/13/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0493


                                      DA 21-0493
                                   _________________

J & L LANDS, LP, a Montana Limited
Partnership,

             Plaintiff and Appellee,
vs.                                                                ORDER

JERRY W. NEZAT,

             Defendant and Appellant.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Dan Wilson, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   April 13 2022